UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6907



WILLIAM A. LARUE,

                                             Petitioner - Appellant,

          versus


TERESA WAID, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.    John S. Kaull,
Magistrate Judge. (3:06-cv-00082-JPB)


Submitted:   August 30, 2007             Decided:    September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. LaRue, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William    A.   LaRue   seeks   to   appeal   the   report   and

recommendation of the magistrate judge entered May 21, 2007.           This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).        The orders LaRue seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -